Citation Nr: 1218020	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  10-01 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, major depressive disorder, anxiety, and posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to January 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, determined that new and material evidence had not been submitted to reopen the claims of entitlement to service connection for tinnitus, anxiety, and depression, and denied the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).   

During the course of the appeal, the issue of entitlement to service connection for anxiety and depression has been characterized as entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, major depressive disorder, anxiety, and PTSD, pursuant to the decision in Clemmons v. Shinseki, 23 Vet. App. 1, 8 (2009).  The Board has therefore listed the issue on the title page accordingly.

If VA receives or associates with the claims file relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence.  38 C.F.R. § 3.156(c) (2011).  In March 2009, additional service personnel records were associated with the claims file, and in November 2011, the Veteran submitted a September 1980 copy of his Operator's Identification Card indicating Wurtsmith Air Force Base (WAFB) Flightline Authorization.  These records were not associated with the claims folder when VA first decided the claim, and are pertinent to the claims on appeal.  These claims will be reconsidered without consideration of whether there is new and material evidence.  Id.  The Board has therefore listed the issues on the title page accordingly. 

In November 2011, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge at the local RO.  A copy of the transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist a claimant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

With regard to the claim of entitlement to service connection for tinnitus, the Board finds that a VA compensation examination and medical opinion are warranted.  The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA assist a claimant in obtaining evidence needed to substantiate a claim on appeal.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  

In this case, a diagnosis for tinnitus was documented in a September 2006 private treatment statement, and VA outpatient treatment records from January 2007 to March 2010 noted tinnitus among the Veteran's active problems.  Moreover, an August 2009 VA outpatient treatment record characterized the Veteran's tinnitus as bilateral, constant, and worse over time.  Next, in a January 2007 statement, via a VA Form 21-4138, and at the November 2011 Board hearing, the Veteran reported acoustic trauma during active service from B-52s and jet engines while serving on the flightline at the WAFB, and he was not issued ear protection.  The Board finds such contentions are consistent throughout the appeal period, his DD Form 214 reflects his military occupational specialty (MOS) was a law enforcement specialist and receipt of the small arms expert marksmanship ribbon, and the September 1980 Operator's Identification Card indicated his WAFB Flightline Authorization.  Lastly, the Veteran asserted a continuity of symptomatology, specifically constant ringing and buzzing in his ears, since active service in a July 2009 notice of disagreement and at the November 2011 Board hearing.  After review of the evidentiary record, the Board finds there remains some question as to whether the Veteran's tinnitus is attributable to acoustic trauma in service or otherwise related to active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, a VA compensation examination and opinion for the claimed disability is necessary prior to final appellate review.  See Charles v. Principi, 16 Vet. App. 370 (2002).

With regard to the claim of entitlement to service connection for an acquired psychiatric disorder, the Board finds that the most recent April 2011 VA medical opinion is inadequate in light of the newly associated evidence of record. 

After conducting the October 2010 VA examination, the VA examiner diagnosed the Veteran with (1) major depressive disorder, moderate, chronic, course unspecified, without psychotic features; (2) generalized anxiety disorder with symptoms of panic and PTSD symptoms; and (3) nicotine abuse.  After reviewing the claims file in April 2011, the VA examiner opined that, in the absence of documentation supporting an ongoing mental health problem versus isolated statements of affect, the Veteran's current psychiatric diagnoses are not etiologically connected to service in the Air Force.  

Subsequently, the Veteran submitted a May 2011 private psychological evaluation report from Dr. W. M. S., which noted his psychiatric diagnoses, to include PTSD.  After the evaluation and review of the DD Form 214, undated buddy statement, January 2007 statement from the Veteran, via a VA Form 21-4138, and October 2010 VA examination report, Dr. W. M. S. opined that since discharge from service, the Veteran continued to struggle with symptoms of PTSD and its sequelae of chronic depression, chronic anxiety, symptoms of panic instability in interpersonal relationships, and instability in employment.  

Since the newly associated evidence of record shows a current diagnosis and treatment for PTSD, an additional VA medical opinion is necessary for the claim on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The RO/AMC should arrange for the Veteran's claims file to be reviewed by the VA physician who conducted the October 2010 VA examination and prepared the April 2010 VA medical opinion (or a suitable substitute if that VA physician is unavailable), for the purpose of preparing an addendum opinion.    

Furthermore, the evidentiary record indicates outstanding private treatment records pertaining to the claims on appeal.  First, VA outpatient treatment records dated August 2009, April 2009, and March 2010 note the Veteran's outside providers include ear, nose, and throat (ENT) treatment from Dr. Ruckerstine at the Hospital of the University of Pennsylvania (HUP).  Next, an August 2009 private psychological intake report and April 2010 private treatment statement from Dr. C. B. at the Associates of Springfield Psychological facility indicated the Veteran's treatment for an acquired psychiatric disorder, to include PTSD, panic disorder, agoraphobia, and anxiety.  Moreover, the May 2011 private psychological evaluation report from Dr. W. M. S. noted prior evaluations of the Veteran dated January 2011, March 2011, and April 2011, and the Veteran testified at the November 2011 Board hearing that he receives treatment from this private physician every other week.  Since VA has notice of outstanding treatment records that are potentially relevant to the claims on appeal, VA has a duty to obtain these records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c) (2011).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, these matters are REMANDED for the following actions:  
	
1.  The RO/AMC should attempt to obtain the necessary authorization from the Veteran to obtain any outstanding treatment records from: (1) Dr. Ruckerstine at the Hospital of the University of Pennsylvania (HUP) with regard to treatment for tinnitus as identified in the VA outpatient treatment records of record dated August 2009, April 2009, and March 2010; (2) Dr. C. B. at the Associates of Springfield Psychological facility with regard to treatment for an acquired psychiatric disorder, as identified in the August 2009 private psychological intake report and April 2010 private treatment statement; and (3) Dr. W. M. S. with regard to treatment for an acquired psychiatric disorder, from January 2011 to the present, as identified in the May 2011 private psychological evaluation report and by the Veteran at the November 2011 Board hearing.   

The Veteran should be requested to sign any necessary authorization for release of these records to VA.  All efforts to obtain such records should be fully documented, and all facilities must provide a negative response if records are not available.  If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2.  After the proper development for outstanding treatment records has been completed as requested above, the RO/AMC should schedule the Veteran for the appropriate VA compensation examination to determine the nature and etiology of the Veteran's tinnitus.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted and a full history of noise exposure should be elicited from the Veteran.  The examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's tinnitus had its onset in service or is in any way related to active service, to include the claimed in-service acoustic trauma.

The VA examiner must provide a full explanation for all opinions and conclusions expressed.  If an opinion cannot render an opinion without resorting to speculation, the examiner must state so and explain why it would be speculative to respond.  

3.  After the proper development for outstanding treatment records has been completed as requested above, the RO/AMC should furnish the Veteran's entire claims file to the VA physician who conducted the October 2010 VA examination and prepared the April 2011 VA medical opinion (or a suitable substitute if that VA physician is unavailable).  The VA physician must review all pertinent evidence of record and prepare an addendum opinion for the purpose of stating whether or not the April 2011 VA medical opinion has changed in light of the newly associated evidence of record.  

If the VA physician determines that an additional clinical evaluation is necessary to render an opinion, then that opportunity should be made available.  If such is performed and the Veteran is found to have PTSD, the physician must identify the diagnostic criteria, including the specific stressor(s) supporting the diagnosis.  The physician must also provide an opinion as to whether the diagnosis of PTSD is related to the claimed in-service personal trauma. 

The VA examiner must provide a full explanation for all opinions and conclusions expressed.  If an opinion cannot render an opinion without resorting to speculation, the examiner must state so and explain why it would be speculative to respond.  

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

